United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF DEFENSE, EDUCATION
ACTIVITIES, Alexandria, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1814
Issued: January 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 1, 2015 appellant filed a timely appeal from an August 14, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an employmentrelated injury on February 2, 2015.
On appeal appellant generally asserts that the medical evidence submitted is sufficient to
establish her claim.
FACTUAL HISTORY
On February 4, 2015 appellant, then a 59-year-old procurement analyst, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a panic attack, headache, elevated blood
1

5 U.S.C. § 8101 et seq.

pressure and pulse rate, and an asthma attack when she was stuck in an elevator for
approximately 45 minutes on February 2, 2015. She stopped work that day and returned on
February 4, 2015.
In a letter dated February 18, 2015, OWCP informed appellant of the evidence needed to
support her claim. The requested evidence was to include a physician’s opinion supported by a
medical explanation as to how the reported work incident caused or aggravated a medical
condition. In an attached questionnaire, appellant was asked to describe any similar disability or
symptoms that occurred prior to the injury and to provide records of prior treatment. Appellant
was afforded 30 days to respond. OWCP also asked the employing establishment to furnish
information about the claimed incident. Appellant did not respond to the request.
On March 10, 2015 the employing establishment concurred that the claimed injury
occurred at appellant’s duty station.
By decision dated March 19, 2015, OWCP denied the claim, finding that the evidence of
record did not support that the injury occurred as described and that she had submitted no
medical evidence containing a medical diagnosis in connection to the claimed event.
On April 6, 2015 appellant requested reconsideration. In a February 25, 2015
questionnaire, she described the claimed employment incident, relating that as she was reporting
to work, she was stuck in an elevator for nearly an hour and this caused panic, disorientation,
confusion, and caused an asthma attack. Appellant indicated that she had a managed history of
anxiety and asthma, which was aggravated by the February 2, 2015 incident she alleged to have
first sought treatment on February 18, 2015.
In a March 4, 2015 attending physician’s report, Terrez Hawkins, a nurse practitioner,
described the employment incident. She diagnosed panic disorder and checked a box marked
“yes,” noting that appellant had been trapped in a malfunctioning elevator on February 2, 2015.
Ms. Hawkins advised that appellant could return to regular duty on February 4, 2015.
In a March 16, 2015 attending physician’s report, Dr. Jyothi Racha, a Board-certified
psychiatrist, noted that appellant had a history of anxiety and depression and had increased
anxiety and panic attacks when she attempted to use the elevator. She diagnosed specific phobia,
fear of using elevators, and checked a box marked “yes,” indicating that appellant reported that
she had bad dreams and thoughts of being trapped in the past which led to crying spells and
anxiety attacks.
Dr. Racha advised that appellant could return to regular duty on
February 4, 2015.
In a merit decision dated August 14, 2015, OWCP denied modification of the March 19,
2015 decision. It found that the February 2, 2015 incident had occurred as alleged, but denied
the claim because appellant had not submitted sufficient medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged, and that any
2

disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.3
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be support by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4
ANALYSIS
OWCP accepted that on February 2, 2015 appellant was stuck in a malfunctioning
elevator at work for 45 minutes to 1 hour.
The Board finds, however, that appellant has failed to submit sufficient medical evidence
to establish her traumatic injury claim. To be of probative value, a physician’s opinion must
relate the condition to the accepted incident, must be based on a complete and accurate factual
history, and must contain adequate medical rationale in support of the conclusions.5 The factors
that comprise the evaluation of medical evidence include the physician’s relative area of
expertise, the opportunity for and thoroughness of physical examination, the accuracy and
completeness of the physician’s knowledge of the facts and medical history, the care of analysis
manifested in reaching his or her stated conclusions and the medical rationale expressed in
support of the physician’s opinion.6
The March 4, 2015 report from Ms. Hawkins does not constitute probative medical
evidence as a nurse practitioner is not considered a physician under FECA.7 Section 8101(2) of
FECA provides that “physician” includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law.8
2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

Mary J. Ruddy, 49 ECAB 545 (1998).

6

Cecelia M. Corley, 56 ECAB 662 (2005).

7

L.D., 59 ECAB 648 (2008).

8

5 U.S.C. § 8101(2).

3

In the March 16, 2015 attending physician’s report, Dr. Racha noted that appellant had a
history of anxiety and depression and had increased anxiety and panic attacks when she
attempted to use the elevator. She diagnosed a specific phobia, fear of using elevators, and
checked a form box marked “yes,” indicating that appellant reported that she had bad dreams and
thoughts of being trapped in the past which led to crying spells and anxiety attacks. Dr. Racha
advised that appellant could return to regular duty on February 4, 2015. She, however, did not
describe the February 2, 2015 incident and did not relate a diagnosed condition to the accepted
employment incident. Moreover, appellant indicated that she first sought medical attention on
February 18, 2015.
However, the record does not contain medical evidence dated
February 18, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury on
February 2, 2015 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

